 



Exhibit 10.1

(BANK OF AMERICA LOGO) [a94238a9423800.gif]

AMENDMENT NO. 5 TO LOAN AGREEMENT

     This Amendment No. 5 (the “Amendment”) dated as of September 25, 2003, is
between Bank of America, N.A. (the “Bank”) and Sport Chalet, Inc. (the
“Borrower”).

RECITALS

     A.     The Bank and the Borrower entered into a certain Business Loan
Agreement dated as of June 19, 1998 (together with any previous amendments, the
“Agreement”).

     B.     The Bank and the Borrower desire to amend the Agreement.

AGREEMENT

     1.     Definitions. Capitalized terms used but not defined in this
Amendment shall have the meaning given to them in the Agreement.

     2.     Amendments. The Agreement is hereby amended as follows:



  2.1 Paragraph 2.1(a) of the Agreement is amended to read in its entirety as
follows:       “(a) During the availability period described below, the Bank
will provide a line of credit to the Borrower. The amount of the line of credit
(the ‘Commitment’) is Twenty Million Dollars ($20,000,000), provided, however,
that the Commitment shall be Thirty Five Million Dollars ($35,000,000) during
the period of October 1 through and including December 31 of each year.”     2.2
Paragraph 2.2 of the Agreement is amended to read in its entirety as follows:  
    “2.2 Availability Period. The line of credit is available between the date
of this Agreement and September 30, 2005, or such earlier date as the
availability may terminate as provided in this Agreement (the ‘Expiration
Date’).”     2.3 Paragraph 2.6(a) of the Agreement is amended to read in its
entirety as follows:       “(a) The ‘Short Term Fixed Rate’ means the Short Term
Base Fixed Rate plus 1.75 percentage points.”     2.4 Paragraphs 2.9(i), 2.9(ii)
and 2.9(iii) of the Agreement are amended to read in their entirety as follows:
      (i) commercial letters of credit with a maximum maturity of 120 days but
not to extend more than 120 days beyond the Expiration Date. Each commercial
letter of credit will require drafts payable at sight.       (ii) standby
letters of credit with a maximum maturity of 365 days but not to extend more
than 365 days beyond the Expiration Date.       (iii) The amount of the letters
of credit outstanding at any one time (including the drawn and unreimbursed
amounts of the letters of credit) may not exceed Four Million Dollars
($4,000,000).”     2.5 A new sentence is added at the end of Paragraph 8.2(a) of
the Agreement, which reads in its entirety follows:       “The statements shall
be prepared on a consolidated basis.”

20



--------------------------------------------------------------------------------



 





  2.6 A new sentence is added at the end of Paragraph 8.2(b) of the Agreement,
which reads in its entirety follows:       “The statements shall be prepared on
a consolidated basis.”     2.7 Paragraph 8.5 of the Agreement is amended to read
in its entirety as follows:       “8.5 Fixed Charge Coverage Ratio. To maintain
a Fixed Charge Coverage ratio of at least 1.12:1.00:       ‘Fixed Charge
Coverage Ratio’ is defined as the sum of net profit after taxes, plus tax
expense, interest expense, depreciation, amortization, and rent expense, less
dividends, loans and advances to parents, affiliates and officers, and cash
taxes paid divided by the sum of current portion of long term debt, plus rent
expense, interest expense, and maintenance capital expenditures; provided,
however that for the purposes of calculating this ratio, maintenance capital
expenditures refers to (a) Four Million Dollars ($4,000,000) for the periods
ending September 30, 2003 and December 31, 2003 and (b) One Hundred Forty Five
Thousand Dollars ($145,000) per open store location, as established annually at
each fiscal year end beginning March 31, 2004 and thereafter. This ratio will be
calculated at the end of each fiscal quarter, using the results of that quarter
and each of the 3 immediately preceding quarters. The current portion of long
term debt will be measured as of the last day of the preceding fiscal year.”    
2.8 Paragraph 8.10 of the Agreement is amended to read in its entirety as
follows:       “8.10 Out of Debt Period. To reduce the amount of advances
outstanding under this Agreement to zero for a period of at least 30 consecutive
days between January 1 and August 31 in each year.”

     3.     Representations and Warranties. When the Borrower signs this
Amendment, the Borrower represents and warrants to the Bank that: (a) there is
no event which is, or with notice or lapse of time or both would be, a default
under the Agreement except those events, if any, that have been disclosed in
writing to the Bank or waived in writing by the Bank, (b) the representations
and warranties in the Agreement are true as of the date of this Amendment as if
made on the date of this Amendment, (c) this Amendment does not conflict with
any law, agreement, or obligation by which the Borrower is bound, and (d) this
Amendment is within the Borrower’s powers, has been duly authorized, and does
not conflict with any of the Borrower’s organizational papers.

[Use this paragraph if conditions precedent are required. Describe each item
being required in a series of sequentially numbered paragraphs beginning with
(a). You may choose from the paragraphs shown below, which can be modified to
meet the particular condition.]

     4.     Conditions. This Amendment will be effective when the Bank receives
the following items, in form and content acceptable to the Bank:



       (a) If the Borrower is anything other than a natural person, evidence
that the execution, delivery and performance by the Borrower of this Amendment
and any instrument or agreement required under this Amendment have been duly
authorized.

     5.     Effect of Amendment. Except as provided in this Amendment, all of
the terms and conditions of the Agreement shall remain in full force and effect.

     6.     Counterparts. This Amendment may be executed in counterparts, each
of which when so executed shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument.

21



--------------------------------------------------------------------------------



 



     7.     FINAL AGREEMENT. BY SIGNING THIS DOCUMENT EACH PARTY REPRESENTS AND
AGREES THAT: (A) THIS DOCUMENT REPRESENTS THE FINAL AGREEMENT BETWEEN PARTIES
WITH RESPECT TO THE SUBJECT MATTER HEREOF, (B) THIS DOCUMENT SUPERSEDES ANY
COMMITMENT LETTER, TERM SHEET OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS
RELATING TO THE SUBJECT MATTER HEREOF, UNLESS SUCH COMMITMENT LETTER, TERM SHEET
OR OTHER WRITTEN OUTLINE OF TERMS AND CONDITIONS EXPRESSLY PROVIDES TO THE
CONTRARY, (C) THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES, AND
(D) THIS DOCUMENT MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR UNDERSTANDINGS OF THE PARTIES.

     This Amendment is executed as of the date stated at the beginning of this
Amendment.

          Borrower:   Bank:           Sport Chalet, Inc.   Bank of America, N.A.
              By /s/ Howard K. Kaminsky

--------------------------------------------------------------------------------

Howard K. Kaminsky, CFO   By /s/ Robert W. Troutman

--------------------------------------------------------------------------------

Robert W. Troutman, Senior Vice President    

22